Citation Nr: 1403913	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-43 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill) for flight training taken at CRM Airline Training Center.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs Regional Office (RO).  In his September 2010 substantive appeal, the Veteran requested a hearing before a member of the Board at a local RO.  Such a hearing was scheduled for July 2011; however, the Veteran failed to appear for the hearing and did not request that the hearing be rescheduled.  The Board therefore considers his request for a hearing to be withdrawn  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

Based on the RO's September 2009 certificate of eligibility, the Veteran attended CRM Aviation Training Center, reasonably believing such training was an approved program of education.  


CONCLUSION OF LAW

The criteria for entitlement to payment of educational benefits under the Post-9/11 GI Bill for training taken at CRM Aviation Training Center have been met.  38 U.S.C.A. 3002, 3301, 3452 (West Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9590 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A. Chapter 33.  VA promulgated new regulations to implement the change in the law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770 (2010).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance. 38 C.F.R. § 21.9550(a).  Chapter 33 benefits are awarded provided that the Veteran is attending an approved program of education.  38 C.F.R. § 21.9590.  Pursuant to 38 C.F.R. § 20.9505, in order to qualify as an approved program of education, such program must be included in the approval notice provided by the State Approving Agency (SAA) to VA. 

The Veteran has claimed that he is entitled to reimbursement for the cost of his flight training courses taken at CRM Aviation Training Center in Scottsdale, Arizona.  In the April 2010 administrative decision, the RO denied the Veteran reimbursement on the basis that as of April 1, 2006, CRM Aviation Training Center was not approved by the SAA to receive VA benefits.  

In September 2009, the Veteran filed his application for Chapter 33 educational benefits.  A review of this application shows that the Veteran clearly indicated his intention to take vocational flight training courses at CRM Aviation Training Center in Scottsdale, Arizona, beginning in November 2009.  

In September 2009 the RO issued the Veteran a Certificate of Eligibility (COE), based on the information contained in his application, and he was instructed to take the COE to his school to obtain certification of enrollment.  

In various statements submitted by the Veteran, he has reported that he followed these instructions, took the COE to his school certifying official, a Ms. A.M., and began attending classes in November 2009.  The Veteran has consistently maintained that at no point was he made aware, either by VA or CRM Aviation Training Center, that the school was not an approved program of education until he was denied reimbursement in April 2010.  

The Board finds no reason to doubt the Veteran's statements in this regard.

Upon review of the M22-4, the Education Service policy and procedure manual, and in consultation with the VBA Education Service in Washington, DC, it appears that when processing a claim for educational benefits, VA is obligated to ensure that the Veteran's reported program of education is approved prior to certifying his eligibility for benefits.  This appears to be the normal course of action in most claims of this nature.  In the event that such program is not approved, it would be appropriate to deny eligibility based on the absence of an approved program of education.  

In this case, as noted above, the Veteran clearly indicated that he planned to attend CRM Aviation Training Center in his September 2009 application for benefits and the RO issued a COE based on this information.  The Veteran reasonably relied on this certification and received training at the CRM Aviation Training Center, incurring a debt, when if proper procedures had been followed, it is likely that the Veteran would have been able to select an approved education program and submit a new application for educational benefits.  The Board finds that the Veteran cannot be held responsible for the RO's failure to adequately process his application for benefits, and as such, entitlement to reimbursement for the cost of flight training taken at CRM Airline Training Center is warranted.

Finally, 38 C.F.R. § 21.9510 provides that the provisions of subpart B of 38 C.F.R. § Part 21, applicable to vocational rehabilitation and education, apply to claims filed for educational assistance under 38 U.S.C.A. Chapter 33 with respect to VA's responsibilities upon receipt of a claim, VA's duty to assist claimants in obtaining evidence, and time limits.  The provisions of subpart B contain notification and assistance requirements regarding education claims.  However, as the Board is granting the claim on appeal, entitlement to educational benefits for training taken at CRM Airline Training Center, the claim is substantiated.  Therefore, any further discussion of notification and assistance requirements is therefore unnecessary.

ORDER

Entitlement to the payment of educational assistance benefits under  Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill) for flight training taken at CRM Airline Training Center is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


